Name: Commission Regulation (EC) No 1405/94 of 20 June 1994 laying down detailed rules for the financial monitoring of programmes approved under Council Regulation (EEC) No 2078/92 on agricultural production methods compatible with the requirements of the protection of the environment and the maintenance of the countryside
 Type: Regulation
 Subject Matter: environmental policy;  cultivation of agricultural land;  EU finance;  information and information processing; NA
 Date Published: nan

 No L 154/12 Official Journal of the European Communities 21 . 6 . 94 COMMISSION REGULATION (EC) No 1405/94 of 20 June 1994 laying down detailed rules for the financial monitoring of programmes approved under Council Regulation (EEC) No 2078/92 on agricultural production methods compatible with the requirements of the protection of the environment and the maintenance of the countryside THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2078/92 of 30 June 1992 on agricultural production methods compatible with the requirements of the protection of the environment and the maintenance of the countryside ('), and in particular Article 9 thereof, Whereas pursuant to Council Decision 88/377/EEC of 24 June 1988 concerning budget discipline (2), and in parti ­ cular Article 6 thereof, the Commission must set up an effective early-warning system in order to ensure that the agricultural guideline is respected ; Whereas a reliable system must be established for the financial monitoring of the application of Regulation (EEC) No 2078/92 ; permitting reactions in the frame ­ work of the early-warning system for budget discipline and estimates of the trend in expenditure affecting future budgets as a result of the multi-annual nature of the commitments entered into under programmes approved under Regulation (EEC) No 2078/92 and resulting in expenditure to be charged to the Community budget over several years ; Whereas, to that end, the system of monitoring must be based on the individual undertakings made under the programmes approved under Regulation (EEC) No 2078/92 and on short-term forecasts updated regularly ; Whereas the decision approving the programmes fixes an amount to be part-financed for the period 1993 to 1997 which is subject to review on the basis of actual programme implementation, and it is therefore necessary that each programme approved be monitored ; Whereas Commission Regulation (EEC) No 2062/93 (3) meets the above needs in part and should, in the interests of clarity, be repealed and replaced by another one ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development, HAS ADOPTED THIS REGULATION : Article 1 The Member States shall forward information on progress in implementing each programme approved under Regu ­ lation (EEC) No 2078/92 as at 15 April and 15 October of each financial year using the table given in Annex I hereto and distinguishing, where applicable, between Objective 1 regions and other regions. The information must reach the Commission within 45 days of the stated dates. Article 2 The Member States shall also forward forecasts of expen ­ diture under Regulation (EEC) No 2078/92 to the Commission each quarter using the table given in Annex II hereto. The forecasts must reach the Commission by 31 March, 30 June, 30 September and 31 December. Article 3 Regulation (EEC) No 2061 /93 is hereby repealed. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 June 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 215, 30. 7 . 1992, p. 85. O OJ No L 185, 15. 7 . 1988 , p. 29 . (3) OJ No L 187, 29. 7. 1993, p. 22. Official Journal of the European Communities No L 154/ 1321 . 6. 94 ANNEX I INFORMATION TO BE COMMUNICATED UNDER REGULATION (EEC) No 2078/92 Member State : Programme : Objective 1 regions/non-Objective 1 (delete as appropriate) : Scheme (please specify) : Duration of individual undertaking (years) : Number of applications to join the scheme pending : \ Previous cumulative position at . . . Past half-year : (please specify) New cumulative position at . . .Withdrawals from scheme New undertakings I. Applications accepted (a) Number of applicants accepted (b) Hectares/LU (') for which an undertaking has been made (c) Estimated average annual eligible premium per hectare/LU (') Up to 15.10.199 .. F/year (t)(2) F/year (t + 1 ) F/year (t + 2) F/year (t + 3) F/year (t + 4) II . Budget cost of accepted applications Total for new cumulative position (estimate) of which  EAGGF Guarantee Section (') Show separately for each scheme. (:) For the 15 April declaration, f/year (t) refers to the current financial year. For the 15 October declaration, (t) refers to the financial year just ended. No L 154/ 14 Official Journal of the European Communities 21 . 6. 94 ANNEX II FORECAST FOR EXPENDITURE TO BE FORWARDED UNDER REGULATION (EEC) No 2078/92 Member State : Notification of (') Budget year Until 15.10.19 .. (financial year t) Financial year (t + 1 ) A. Forecast of total expenditure eligible for Community part ­ financing (in national currency) of which  in Objective 1 regions B. Expenditure to the EAGGF Guarantee Section (') Specify date Notes : 1 . Forecasts must not be confined to applications approved definitively but must also take into account other payments contemplated. 2. Financial year t is the current financial year.